_____________

                                  No. 95-3908SI
                                  _____________

Janet R. Root,                          *
                                        *
                   Appellant,           *
                                        *   Appeal from the United States
     v.                                 *   District Court for the Southern
                                        *   District of Iowa.
Shirley S. Chater, Commissioner         *
of the Social Security                  *   [UNPUBLISHED]
Administration, *
                                        *
                   Appellee.            *
                                  _____________

                          Submitted:     May 13, 1996

                               Filed: May 22, 1996
                                   _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     Janet R. Root appeals a decision of the district court upholding the
Commissioner's denial of disability insurance benefits.     Having carefully
reviewed the record and the parties' briefs, we conclude that no error of
law appears.      Because an opinion would have no precedential value, we
affirm without an opinion.       See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.